DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 32 of the specification, the phrase “the bale cutting device of Figure 37” appears to be a typographical error because there is no Figure 37 in the drawing. Numeral 37 should be changed to 24.  
Appropriate correction is required.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “a press means configured to compress (claim 1)”, “a connecting means for connecting ends (claim 1)”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means” coupled with functional language “for/configured to” without reciting sufficient structure to achieve the function. Furthermore, the generic holder is not preceded by a structural modifier.
Since the claim limitation (s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
“a press means configured to compress” is taken to be a press (70); and “a connecting means for connecting ends” is taken to be knotters (30). 
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.     

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 10, there is no antecedent basis for the limitation, “the press” in the claim. It is unclear whether this press and a press means as claimed in line 3 are the same elements.

Regarding claim 11, line 5, there is no antecedent basis for the limitation, “the weight capacity of the container” in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel et al. (hereinafter “Daniel”) (US 7,124,679).
Regarding claim 1, as best understood, Daniel disclose a bale compression device (fig. 2) for receiving and compressing a bale of material, the device comprising:
a press means (22) configured to compress the bale of material to a required compressed dimension (col. 5, lines 15-22);
a binding applicator (col. 8, lines 33-43) configured to apply a plurality of bindings (see “wire or strap” in line 33) around the bale of material prior to the bale being compressed; and
a connecting means (see “knotter” in col. 8, line 34) for connecting ends of each of the bindings to form a plurality of complete loops (see “six bale wires” in col. 8, line 44) around the perimeter of the bale so that the plurality of loops (11a-f) act to hold the bale in a compressed state;
. 
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gombos (US 5,343,670).
Gombos discloses a method of compressing a plurality of bales of material for packing in a container (i.e. a cargo unit) of known dimensions and weight capacity (see abstract and col. 3, line 42 to col. 11, line 2), the method comprising:
determining the weight and dimensions of the plurality of bales of material (col. 3, lines 42 to col. 4, line 1);
calculating a required compressed dimensions for each of the bales in order to fill the container (i.e. a cargo) and not exceed a weight capacity of the container (col. 7, lines 33-51); and
compressing and binding each of the bales to the required compressed dimensions (col. 4, lines 1-16). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Wildes et al. (hereinafter “Wildes”) (US 2017/0190450 A1) in view of Ribaldo (US 4,951,562).
Regarding claim 1, as best understood, Wildes disclose a bale compression device for receiving and compressing a bale of material (8), the device comprising:
a press means (50 and 51) configured to compress the bale of material to a required compressed dimension;
a binding applicator (12) configured to apply a plurality of bindings (11) around the bale of material prior to the bale being compressed; and
a connecting means (tier 10) for connecting ends of each of the bindings to form a plurality of complete loops (11a-f) around the perimeter of the bale (see fig. 3) so that the plurality of loops (11a-f) act to hold the bale in a compressed state;
Wildes discloses the binding applicator (12) feed bindings to encircle the bale to be tied off. Wildes does not expressly disclose the binding applicator (12) acts to withdraw excess binding (11) as the press means compresses the bale, prior to the connecting means connecting the ends of each of the bindings, such that the complete loops are formed when the bale reaches its required compressed dimension. Ribaldo discloses that excessed binding is needed to withdrawn (see “tension” in col. 12, line 12) before connecting ends of the binding together (col. 12, lines 8-14). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to withdraw excess binding of Wildes before connecting the ends of the binding together, as taught by Ribaldo, in order to tighten 
Regarding claim 2, the bale compression device as claimed in claim 1, wherein the device further comprises a receiving means in the form of a receiving channel (30), having first and second parallel surfaces (50 and 51)  separated by a defined distance (fig. 5-7), the receiving channel having a first opening (see figs. 4-7) at one end and a second opening at an opposing end (see figs. 4-7), wherein the bale of material to be compressed is pushed in through the first opening (see the location of reference number 54 in fig. 5) between the first and second surfaces, and wherein the compressed bale of material is pushed out through the second opening (at reference number 10 in fig. 7).

Allowable Subject Matter
Claims 3-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Wildes does not disclose the receiving channel is moveable between a first position, where the receiving channel is configured to receive and eject bales of material, and a second position, where the receiving channel is configured to interact with the press means. Therefore, claim 3 is allowable over Wildes. 

Conclusion
The prior art listed on the attached PTO 892 are cited to show various apparatuses for compressing and strapping material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner




/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        December 4, 2021